This is an original action in mandamus by the state on relation of the Commissioners of the Land Office against W.P. Keen, district judge of the Twelfth judicial district, to compel the respondent to enter orders confirming sales of real estate made by the sheriffs of Dewey and Washita counties in six different mortgage foreclosure cases and directing said sheriffs to execute deeds pursuant to the sales. Respondent, having been served with copies of the pleadings and the brief, as well as with an alternative writ which was heretofore issued herein, is sufficiently notified as to the numbers and names of the actions, so that same need not be repeated.
As to each of said cases, the same fact and legal situations exist in substance as were present in State ex rel. Commissioners of Land Office v. District Court of Custer County, 185 Okla. 597, 95 P.2d 851, and Fisher v. Keen, District Judge, 187 Okla. 5, 100 P.2d 859. The law of those cases is adopted as the ruling and syllabus hereof.
The writ is granted and the respondent is ordered to confirm the sales and cause execution of deeds by the sheriffs in conformance with the said sales. It is further ordered that the costs of this proceeding be taxed against the respondent personally, and that the respondent pay said costs.
BAYLESS, C. J., WELCH, V. C. J., and RILEY, OSBORN, HURST, and DAVISON, JJ., concur. CORN and GIBSON, JJ., absent.